





EXHIBIT 10.4
Execution Version
CALPINE CORPORATION
RESTRICTIVE COVENANT AGREEMENT
The following agreement (this “Agreement”) is hereby entered into as of August
29, 2018, by and between Calpine Corporation (the “Company”) and Zamir Rauf
(“Executive”). In connection with Executive’s employment with the Company and
for and in consideration of the payments and benefits provided in the employment
agreement between Executive and the Company dated as of August 29, 2018,
Executive hereby agrees to abide by the following restrictive covenants:
1.
Proprietary Information and Records.

(a)
“Proprietary Information” means confidential or proprietary information,
knowledge or data concerning (1) the businesses, strategies, operations,
financial affairs, organizational matters, personnel matters, budgets, business
plans, marketing plans, studies, policies, procedures, products, ideas,
processes, software systems, trade secrets and technical know-how of the Company
and its affiliates (the “Group”), (2) any other matter relating to the Group,
(3) any matter relating to clients of the Group or other third parties having
relationships with the Group and (4) any confidential information from which the
Group derives business advantage or economic value. Proprietary Information
includes (A) the names, addresses, phone numbers and buying habits and
preferences and other information concerning clients and prospective clients of
the Group, and (B) information and materials concerning the personal affairs of
employees of the Group. In addition, Proprietary Information may include
information furnished to Executive orally or in writing (whatever the form or
storage medium) or gathered by inspection, in each case before or after the date
of this Agreement. Proprietary Information does not include information (X) that
was or becomes generally available to Executive on a non-confidential basis, if
the source of this information was not reasonably known to Executive to be bound
by a duty of confidentiality, (Y) that was or becomes generally available to the
public, other than as a result of a disclosure by Executive, directly or
indirectly, or (Z) that Executive can establish was independently developed by
Executive without reference to Proprietary Information.

(b)
Executive acknowledges that he will obtain or create Proprietary Information in
the course of Executive’s involvement in the Group’s activities and may already
have Proprietary Information. Executive agrees that the Proprietary Information
is the exclusive property of the Group. In addition, nothing in this Agreement
will operate to weaken or waive any rights the Group may have under statutory or
common law, or any other agreement, to the prohibition of unfair competition or
the protection of trade secrets, confidential business information and other
confidential information.

(c)
Executive will use and disclose Proprietary Information only for the Group’s
benefit and in accordance with any restrictions placed on its use or disclosure
by the Group.

(d)
After the termination of Executive’s employment, Executive will not use or
disclose any Proprietary Information for any purpose. For the avoidance of
doubt, but without limitation of the foregoing, after termination of Executive’s
employment, Executive will not directly or indirectly use Proprietary
Information from which the Group derives business advantage or economic benefit
to solicit, impair or interfere with, or attempt to





 
1
 






--------------------------------------------------------------------------------







solicit, impair or interfere with, any person or entity, who, at the time of the
termination of Executive’s employment, is then a customer, vendor or business
relationship of the Group (or who Executive knew was a potential customer,
vendor or business relationship of the Company within the six months prior to
the termination of Executive’s employment).
(e)
Within five (5) business days following the termination of Executive’s
employment, Executive will on request return to the Company all written
Proprietary Information that has been provided to Executive and Executive will
destroy all copies of any analyses, compilations, studies or other documents
prepared by Executive or for Executive’s use containing or reflecting any
Proprietary Information (provided that Executive may retain a copy of his
contacts list and the contents thereof).

2.
Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate in
Litigation.

(a)
Covenant Not to Solicit. During Executive’s employment with the Company and for
period of twelve (12) months after termination of Executive’s employment,
Executive will not directly or indirectly, (i) solicit or attempt to solicit
anyone who, at the time of the termination of Executive’s employment, is then an
employee of the Group (or who was an employee of the Group within the six months
prior to the termination of Executive’s Employment) to resign from the Group or
to apply for or accept employment with any company or other enterprise, (ii)
solicit any Customer to transact business with a competitive enterprise or to
reduce or refrain from doing any business with the Company, (iii) transact
business with any Customer that would cause Executive to be a competitive
enterprise, or (iv) interfere with or damage any relationship between the Group
and a Customer. For purposes of this Agreement, (i) a “Customer” means any
customer of the Group or prospective customer of the Group contacted and
materially and specifically pursued during Executive’s employment by the Group
to whom Executive provided services, or for whom Executive transacted business,
or whose identity became known to Executive in connection with Executive ‘s
relationship or employment with the Group, and (ii) “solicit” means any
communication of any kind, regardless of who initiates it, that invites,
advises, encourages or requests any person to take or refrain from taking any
action.

(b)
Covenant Not to Compete. During Executive’s employment with the Company and for
a period of twelve (12) months thereafter, Executive shall not directly or
indirectly manage, operate, participate in, be employed by, perform consulting
services for, or otherwise be connected with any competitive enterprise; nor
shall Executive receive compensation from any other company or business during
the time Executive is employed with the Company unless the arrangement giving
rise to such compensation has been (i) disclosed to and approved by the Board in
advance or (ii) is otherwise permitted by the terms of this Agreement. Executive
may invest in any competitive enterprise, provided that Executive does not own
more than five (5) percent of the voting securities of any such entity at any
time.

(c)
Nondisparagement. During and after Executive’s employment with the Company, the
parties mutually covenant and agree that neither will directly or indirectly
disparage the other, or make or solicit any comments, statements, or the like to
any clients, competitors, suppliers, employees or former employees of the
Company, the press, other media, or others that may be considered derogatory or
detrimental to the good name or business reputation of the other party. Nothing
herein shall be deemed to constrain either party’s cooperation in any Board
authorized investigation or governmental action, or to prohibit





 
2
 






--------------------------------------------------------------------------------







competition otherwise permitted hereunder. In the event of Executive’s
termination, Executive and Company shall agree on any press release relating to
such termination and the Company and Executive shall not publicly discuss or
comment on Executive’s termination in any manner other than as mutually agreed
in the press release.
(d)
Cooperation in Any Investigations and Litigation. For a period of no more than
one year after termination of employment, Executive agrees that Executive will
reasonably cooperate with the Company, and its counsel, in connection with any
investigation, inquiry, administrative proceeding or litigation relating to any
matter in which Executive was involved or of which Executive has knowledge as a
result of Executive’s service with the Company by providing truthful
information. The Company agrees promptly to reimburse Executive for reasonable
expenses reasonably incurred by Executive, together with hourly charges at the
rate of $1,000 per hour, in connection with Executive’s cooperation pursuant to
this Section 2(d). Nothing herein shall require Executive to devote more than
six (6) hours per week or four (4) days per month of time to such matters, to
travel material distances in connection therewith or to take any action that
would materially interfere with Executives duties for a subsequent recipient of
his services. Executive agrees that, in the event Executive is subpoenaed by any
person or entity (including, but not limited to, any government agency) to give
testimony (in a deposition, court proceeding or otherwise) which in any way
relates to Executive’s employment by the Company, Executive will, to the extent
not legally prohibited from doing so, give prompt notice of such request to the
Chief Legal Officer of the Company so that the Company may contest the right of
the requesting person or entity to such disclosure before making such
disclosure. Nothing in this provision shall require Executive to violate
Executive’s obligation to comply with valid legal process.

(e)
Work Product. Executive agrees that all programs, inventions, innovations,
improvements, developments, methods, designs, analyses, reports and all similar
or related information which relate to the business of the Group, actual or
anticipated, or to any actual or anticipated research and development conducted
in connection with the business of the Group, and all existing or future
products or services, which are conceived, developed or made by Executive (alone
or with others) during the term of this Agreement for the Group (“Work Product”)
belong to the Company. Executive will reasonably cooperate fully, without cost
to Executive, in the establishment and maintenance of all rights of the Group in
such Work Product. The provisions of this Section 2(e) will survive indefinitely
to the extent necessary to require actions to be taken by Executive after the
termination of this Agreement with respect to Work Product created during the
term of this Agreement.

(f)
Blue Pencil. It is the intent and desire of Executive and the Company that the
provisions of this Section 2 be enforced to the fullest extent permissible under
the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 2 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.

(g)
Survive. Executive’s obligations hereunder shall survive, in accordance with
their terms, termination of his employment with the Company.





 
3
 






--------------------------------------------------------------------------------








Execution Version
IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date and year first written above.


/s/ W. THADDEUS MILLER
 
/s/ ZAMIR RAUF
Vice Chairman & Chief Legal Officer
 
 
 
 
 
CALPINE CORPORATION
 
EXECUTIVE
 
 
 

[Signature Page to Rauf Restrictive Covenant Agreement]



